Affirmed and Memorandum Opinion filed March 17, 2005








Affirmed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00290-CR
____________
 
PHILLIP CHARLES SHYNETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 183rd District
Court
Harris County, Texas
Trial Court Cause No.
938,702
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of theftBaggregate of greater than $20,000 and
less than $100,000 with intent to deprive complainant of property.  On September 24, 2003, the trial court
entered an order, deferring adjudication of guilt, assessing a fine of $500,
and placing appellant on community supervision for ten years.  The State moved to adjudicate and on March
23, 2004, the trial court sentenced appellant to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a timely notice of appeal. 




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.   
Do Not Publish C Tex. R. App. P. 47.2(b).